Citation Nr: 1624558	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for generalized sensitivity and recession due to previous periodontal disease.

3.  Entitlement to service connection for photorefractive keratectomy.

4.  Entitlement to service connection for residuals of a broken left elbow.

5.  Entitlement to service connection for residuals of a broken right wrist.

6.  Entitlement to an initial compensable rating for exercise induced anaphylaxis.

7.  Entitlement to an initial compensable rating for degenerative joint disease of the first metatarsophalangeal joint of the left foot.

8.  Entitlement to an initial compensable rating for degenerative arthritis of the right ankle.

9.  Entitlement to an initial compensable rating for a scar on the left foot from a neuroma removal.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

In August 2010, the Veteran indicated that he wanted a hearing before the Board at the Board's central office in Washington, D.C.  A central office hearing was scheduled for a date in June 2016; however, prior to the hearing, the Veteran requested that his appeal be remanded to the AOJ so that he could be scheduled for a videoconference hearing instead of a central office hearing.   

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







